DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10, 537, 304. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and U.S. Patent No. US 10, 537, 304 are directed to a ultrasound treatment device comprising a detachable and interchangeable transducer module, an ultrasonic treatment piezoelectric element configured to focus ultrasound energy; a sealed housing comprising an acoustic fluid and acoustically transparent window; a movement mechanism, and an encoder.  Furthermore, the independent claims limitation of U.S. Patent No. US 10, 537, 304 is narrower than of the independent claims of current application. 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11,123,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and  U.S. Patent No. US 11,123,039 are directed to an ultrasound treatment device comprising a detachable and interchangeable transducer module, an ultrasonic treatment piezoelectric element configured to focus ultrasound energy; a sealed housing comprising an acoustic fluid and acoustically transparent window; a movement mechanism, and an encoder.  Furthermore, the independent claims limitation of U.S. Patent No. US 11,123,039 is narrower than of the independent claims of current application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, the claims limitation “The hand wand of claim 6” in the preamble is indefinite because it is unclear what hand wand of claim 6 is referred to since claim 6 is directed to a transducer module. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-5, 9, 10 and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliklich et al. (US 2007/0032784), in view of Barthe et al. (US 2006/0089632; hereinafter Barthe), in view of Sheljaskow et al. (US 2005/0193820), and in view of Schaetzle et al. (US 5,391,140; hereinafter Schaetzle). 

Regarding claim 2, Gliklich discloses targeted muscle ablation for reducing signs of aging.  Gliklich shows a detachable and interchangeable transducer module for using in ultrasound treatment (see abstract and fig. 1; par. [0029]), comprising: a housing (see fig. 1) and an acoustically transparent window (see fig. 1 and par. [0026], [0028]), an ultrasonic treatment piezoelectric element configured to focus ultrasound energy at a depth in a range between 3mm and 9mm below a skin surface (see par. [0031]) with a treatment frequency in a range of 1MHz to 10 MHz (see par. [0032])  at an acoustic power in a range of 1 watt o 100 watts (see par. [0034])); wherein the ultrasonic treatment piezoelectric element is configured to focus the ultrasound energy at the depth for treatment in at least fat tissue (see par. [0040]); wherein the transducer module is configured to detach from a hand wand via an interface (see par. [0029]), which thereby permits a second transducer module to interchangeable attach to the hand wand post detachment from the transducer module (see par. [0029]).
But, Gliklich fails to explicitly state the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid; a movement mechanism comprising a shaft, the movement mechanism configured to attach to an encoder and a stepper motor configured to move the ultrasonic treatment piezoelectric element at a position along the shaft to direct an ultrasonic treatment in a sequence of spaced thermal lesion, wherein the encoder is configured for measuring the position of the ultrasonic element along the shaft in the sealed housing; and wherein the shaft of the movement mechanism moves the ultrasonic treatment element. 
Barthe discloses a method and system for treating acne.  Barthe teaches a movement mechanism comprising a shaft (see par. [0049]-[0051]), the movement mechanism configured to attach to an encoder (see par. [0049]) and configured to move the ultrasonic treatment piezoelectric element at a position along the shaft to direct an ultrasonic treatment in a sequence of spaced thermal lesion (see par. [0049]-[0051]), wherein the encoder is configured for measuring the position of the ultrasonic element along the shaft in the housing (see par. [0049]); and wherein the shaft of the movement mechanism moves the ultrasonic treatment element in the housing (see par. [0049]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the inventio was made, to have utilized using a movement mechanism comprising a shaft, the movement mechanism configured to attach to an encoder and configured to move the ultrasonic treatment piezoelectric element at a position along the shaft to direct an ultrasonic treatment in a sequence of spaced thermal lesion, wherein the encoder is configured for measuring the position of the ultrasonic element along the shaft in the housing; and wherein the shaft of the movement mechanism moves the ultrasonic treatment element in the housing in the invention of Gliklich, as taught by Barthe, to be able to focus to have a linear treatment zone, enable movement and measure positions of the transducer probe via the encoder. 
But, Gliklich and Barthe fails to explicitly state the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid; a stepper motor. 
Sheljaskow discloses an ultrasound device and teaches a stepper motor (see par. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a stepper motor in the invention of Gliklich and Barthe, as taught by Sheljaskow, to have precise positioning and movement of the ultrasound element.
But, Gliklich, Barthe and Sheljaskow fail to explicitly state the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid.
Schaetzle discloses an ultrasonic therapy apparatus.  Schaetzle teaches a sealed housing with an acoustic fluid (see internal of element 6 in fig. 1) and wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid in the invention of Gliklich, Barthe and Sheljaskow, as taught by Schaetzle, to have an acoustic coupling to the body surface of a living subject to be treated. 
Regarding claim 4, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, furthermore Gliklich shows an ultrasound imaging piezoelectric element configured to attachment to a display for providing an ultrasound image (see abstract; fig. 1).
Regarding claim 5, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, furthermore Gliklich shows wherein the ultrasonic treatment piezoelectric element is configured for operation via electrical communication with an electronic key (see fig. 1) and Barthe teaches that the movement mechanism is configured for operation via electrical communication with an electronic key (see par. [0049]-[0051]; fig. 4A).
Regarding claim 9, Gliklich discloses targeted muscle ablation for reducing signs of aging.  Gliklich shows a detachable and interchangeable transducer module for using in ultrasound treatment (see abstract and fig. 1; par. [0029]), comprising: a housing (see fig. 1) and an acoustically transparent window (see fig. 1 and par. [0026], [0028]), an ultrasonic treatment piezoelectric element configured to focus ultrasound energy at a depth in a range between 3mm and 9mm below a skin surface (see par. [0031]) with a treatment frequency in a range of 1MHz to 10 MHz (see par. [0032])  at an acoustic power in a range of 1 watt o 100 watts (see par. [0034])); a storage device configured for containing storage data (see par. [0027]); wherein the ultrasonic treatment piezoelectric element is configured to focus the ultrasound energy at the depth for treatment in at least fat tissue (see par. [0040]); wherein the transducer module is configured to detach from a hand wand via an interface (see par. [0029]), which thereby permits a second transducer module to interchangeable attach to the hand wand post detachment from the transducer module (see par. [0029]).
But, Gliklich fails to explicitly state the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid; a movement mechanism comprising a shaft, the movement mechanism configured to attach to an encoder and a stepper motor configured to move the ultrasonic treatment piezoelectric element at a position along the shaft to direct an ultrasonic treatment in a sequence of spaced thermal lesion, wherein the encoder is configured for measuring the position of the ultrasonic element along the shaft in the sealed housing; and wherein the shaft of the movement mechanism moves the ultrasonic treatment element. 
Barthe discloses a method and system for treating acne.  Barthe teaches a movement mechanism comprising a shaft (see par. [0049]-[0051]), the movement mechanism configured to attach to an encoder (see par. [0049]) and configured to move the ultrasonic treatment piezoelectric element at a position along the shaft to direct an ultrasonic treatment in a sequence of spaced thermal lesion (see par. [0049]-[0051]), wherein the encoder is configured for measuring the position of the ultrasonic element along the shaft in the housing (see par. [0049]); and wherein the shaft of the movement mechanism moves the ultrasonic treatment element in the housing (see par. [0049]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the inventio was made, to have utilized using a movement mechanism comprising a shaft, the movement mechanism configured to attach to an encoder and configured to move the ultrasonic treatment piezoelectric element at a position along the shaft to direct an ultrasonic treatment in a sequence of spaced thermal lesion, wherein the encoder is configured for measuring the position of the ultrasonic element along the shaft in the housing; and wherein the shaft of the movement mechanism moves the ultrasonic treatment element in the housing in the invention of Gliklich, as taught by Barthe, to be able to focus to have a linear treatment zone, enable movement and measure positions of the transducer probe via the encoder. 
But, Gliklich and Barthe fails to explicitly state the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid; a stepper motor. 
Sheljaskow discloses an ultrasound device and teaches a stepper motor (see par. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a stepper motor in the invention of Gliklich and Barthe, as taught by Sheljaskow, to have precise positioning and movement of the ultrasound element.
But, Gliklich, Barthe and Sheljaskow fail to explicitly state the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid.
Schaetzle discloses an ultrasonic therapy apparatus.  Schaetzle teaches a sealed housing with an acoustic fluid (see internal of element 6 in fig. 1) and wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid in the invention of Gliklich, Barthe and Sheljaskow, as taught by Schaetzle, to have an acoustic coupling to the body surface of a living subject to be treated. 
Regarding claim 10, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, furthermore barthe shows a microprocessor (see par. [0027].  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a microprocessor in the invention of Gliklich, Sheljaskow and Schaetzle, as taught by Barthe, to provide a general purposed electronic processing device which is in compact size and provide high speed processing. 
Regarding claim 13, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, furthermore Gliklich shows an ultrasound imaging piezoelectric element configured for proving an ultrasonic image on a display of fat tissue (see abstract; fig. 1; see par. [0040]).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliklich et al. (US 2007/0032784), in view of Barthe et al. (US 2006/0089632; hereinafter Barthe), in view of Sheljaskow et al. (US 2005/0193820), in view of Schaetzle et al. (US 5,391,140; hereinafter Schaetzle) as applied to claim 2 above, and further in view of Meyers (US 2008/0097214).
Regarding claim 3, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, but fails to explicitly state a magnetic coupling. 
Meyers discloses an ultrasonic probe and teaching magnetic coupling (see par. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a magnetic coupling in the invention of Gliklich, Barthe and Sheljaskow, and Schaetzle, as taught by Meyers, to be able to use multiple of different ultrasound modules for different functions without having multiple different movement mechanisms. 

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliklich et al. (US 2007/0032784), in view of Barthe et al. (US 2006/0089632; hereinafter Barthe), in view of Sheljaskow et al. (US 2005/0193820), in view of Schaetzle et al. (US 5,391,140; hereinafter Schaetzle) as applied to claim 2 above, and further in view of McLean (US 2008/0033458; hereinafter McLean).
Regarding claim 6, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, furthermore, Gliklich shows the hand wand comprises a handle (see par. [0028])) and integrated receptacle (see par. [0029]), a treatment button (see fig. 1), the integrated receptacle configured for removable insertion and detachment of the transducer module (see par. [0029]); and the treatment button configured for operably controlling the ultrasonic treatment piezoelectric element when the housing is coupled to the integrated receptacle (see abstract; fig. 1; par. [0029]), but fails to explicitly state a spring pin. 
McLean discloses a spring pin (see par. [0129]).  Therefore it would have been obvious to one ordinary skill in the art, at the time the invention was made, to have utilized using a spring pin in the invention of Gliklich, Barthe and Sheljaskow, and Schaetzle, as taught by McLean, to have a fewer moving part, smoother operation and therefore, provide efficient rotator. 
Regarding claim 7, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, furthermore, Gliklich shows a second transducer module comprising a second housing (see fig. 1; par. [0029]) and a second acoustically transparent window (see fig. 1 and par. [0026], [0028], [0029]), a second ultrasonic treatment piezoelectric element configured to focus ultrasound energy at a depth in a range between 3 mm to 4.5 mm below a skin surface (see par. [0029], [0031]) with a second treatment frequency in a range of 1MHz to 10 MHz (see par. [0029], [0032])  at a second acoustic power in a range of 1 watt o 100 watts (see par. [00029], [0034])); wherein the second ultrasonic treatment piezoelectric element is acoustically coupled to the second acoustically transparent window (see par. [0029]; fig. 1).  Furthermore, Schaetzle teaches a sealed housing with an acoustic fluid (see internal of element 6 in fig. 1) and wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid  for the second transducer module in the invention of Gliklich, Barthe and Sheljaskow, as taught by Schaetzle, to have an acoustic coupling to the body surface of a living subject to be treated. 
Regarding claim 8, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, furthermore, Gliklich shows a second transducer module comprising a second housing (see fig. 1; par. [0029]) and a second acoustically transparent window (see fig. 1 and par. [0026], [0028], [0029]), a second ultrasonic treatment piezoelectric element configured to focus ultrasound energy at a depth in a range between 1.5 mm to 3mm mm below a skin surface (see par. [0029], [0031]) with a second treatment frequency in a range of 1MHz to 10 MHz (see par. [0029], [0032])  at a second acoustic power in a range of 1 watt o 100 watts (see par. [00029], [0034])); a circuit board (see fig. 1); wherein the second ultrasonic treatment piezoelectric element is acoustically coupled to the second acoustically transparent window (see par. [0029]; fig. 1), and wherein the transducer module and second transducer module are configured to provide treatment at different depths below the skin surface (see par. [0029], [0031]).  Furthermore, Schaetzle teaches a sealed housing with an acoustic fluid (see internal of element 6 in fig. 1) and wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid  for the second transducer module in the invention of Gliklich, Barthe and Sheljaskow, as taught by Schaetzle, to have an acoustic coupling to the body surface of a living subject to be treated. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliklich et al. (US 2007/0032784), in view of Barthe et al. (US 2006/0089632; hereinafter Barthe), in view of Sheljaskow et al. (US 2005/0193820), in view of Schaetzle et al. (US 5,391,140; hereinafter Schaetzle) as applied to claim 2 above, and further in view of McLean (US 2008/0033458; hereinafter McLean).
Regarding claim 11, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, but fails to explicitly state a screw. 
McLean discloses a screw (see par. [0129]).  Therefore it would have been obvious to one ordinary skill in the art, at the time the invention was made, to have utilized using a screw  in the invention of Gliklich, Barthe and Sheljaskow, and Schaetzle, as taught by McLean, to have a fewer moving part, smoother operation and therefore, provide efficient rotator. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliklich et al. (US 2007/0032784), in view of Barthe et al. (US 2006/0089632; hereinafter Barthe), in view of Sheljaskow et al. (US 2005/0193820), in view of Schaetzle et al. (US 5,391,140; hereinafter Schaetzle) as applied to claim 9 above, and further in view of Meyers (US 2008/0097214) and McLean (US 2008/0033458; hereinafter McLean).
Regarding claim 12, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, but fails to explicitly state a magnetic coupling and a scotch yoke comprising a slot to interface with a pin attached to the motor. 
Meyers discloses an ultrasonic probe and teaching magnetic coupling (see par. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a magnetic coupling in the invention of Gliklich, Barthe and Sheljaskow, and Schaetzle, as taught by Meyers, to be able to use multiple of different ultrasound modules for different functions without having multiple different movement mechanisms. 
But, Gliklich, Barthe and Sheljaskow, Schaetzle, and Meyers fail to explicitly state a scotch yoke comprising a slot to interface with a pin attached to the motor. 
McLean teaches a scotch yoke (see par. [0129]), wherein the scotch yoke comprises a slot to interface with a pin to convert rotation motion into linear motion (see par. [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a Scotch Yoke, wherein the scotch yoke comprises a slot to interface with a pin to convert rotation motion into linear motion in the invention of Gliklich, Barthe and Sheljaskow, Schaetzle, and Meyers, as taught by McLean, to have fewer moving parts, smoother operations and therefore provide efficient rotator. 

Claims 14 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliklich et al. (US 2007/0032784), in view of Barthe et al. (US 2006/0089632; hereinafter Barthe), in view of Sheljaskow et al. (US 2005/0193820), in view of Schaetzle et al. (US 5,391,140; hereinafter Schaetzle), in view of McLean (US 2008/0033458; hereinafter McLean).


Regarding claim 14, Gliklich discloses targeted muscle ablation for reducing signs of aging.  Gliklich shows a detachable and interchangeable transducer module for using in ultrasound treatment (see abstract and fig. 1; par. [0029]), comprising: a housing (see fig. 1) and an acoustically transparent window (see fig. 1 and par. [0026], [0028]), an ultrasonic treatment piezoelectric element configured to focus ultrasound energy at a depth in a range between 3mm and 9mm below a skin surface (see par. [0031]) with a treatment frequency in a range of 1MHz to 10 MHz (see par. [0032])  at an acoustic power in a range of 1 watt o 100 watts (see par. [0034])); wherein the ultrasonic treatment piezoelectric element is configured to focus the ultrasound energy at the depth for treatment in at least fat tissue (see par. [0040]); wherein the transducer module is configured to detach from a hand wand via an interface (see par. [0029]), which thereby permits a second transducer module to interchangeable attach to the hand wand post detachment from the transducer module (see par. [0029]), and a circuit board for electrical connection to a hand wand at an interface (see fig. 1).
But, Gliklich fails to explicitly state the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid; a movement mechanism comprising a shaft, the movement mechanism configured to attach to an encoder and a stepper motor configured to move the ultrasonic treatment piezoelectric element at a position along the shaft to direct an ultrasonic treatment in a sequence of spaced thermal lesion, wherein the encoder is configured for measuring the position of the ultrasonic element along the shaft in the sealed housing; and wherein the shaft of the movement mechanism moves the ultrasonic treatment element, and a spring pin. 
Barthe discloses a method and system for treating acne.  Barthe teaches a movement mechanism comprising a shaft (see par. [0049]-[0051]), the movement mechanism configured to attach to an encoder (see par. [0049]) and configured to move the ultrasonic treatment piezoelectric element at a position along the shaft to direct an ultrasonic treatment in a sequence of spaced thermal lesion (see par. [0049]-[0051]), wherein the encoder is configured for measuring the position of the ultrasonic element along the shaft in the housing (see par. [0049]); and wherein the shaft of the movement mechanism moves the ultrasonic treatment element in the housing (see par. [0049]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the inventio was made, to have utilized using a movement mechanism comprising a shaft, the movement mechanism configured to attach to an encoder and configured to move the ultrasonic treatment piezoelectric element at a position along the shaft to direct an ultrasonic treatment in a sequence of spaced thermal lesion, wherein the encoder is configured for measuring the position of the ultrasonic element along the shaft in the housing; and wherein the shaft of the movement mechanism moves the ultrasonic treatment element in the housing in the invention of Gliklich, as taught by Barthe, to be able to focus to have a linear treatment zone, enable movement and measure positions of the transducer probe via the encoder. 
But, Gliklich and Barthe fails to explicitly state the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid; a stepper motor, and a spring pin. 
Sheljaskow discloses an ultrasound device and teaches a stepper motor (see par. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a stepper motor in the invention of Gliklich and Barthe, as taught by Sheljaskow, to have precise positioning and movement of the ultrasound element.
But, Gliklich, Barthe and Sheljaskow fail to explicitly state the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid, and spring pin.
Schaetzle discloses an ultrasonic therapy apparatus.  Schaetzle teaches a sealed housing with an acoustic fluid (see internal of element 6 in fig. 1) and wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of the sealed housing comprising an acoustic fluid; wherein the ultrasonic treatment element is acoustically coupled to the acoustically transparent window via the acoustic fluid in the invention of Gliklich, Barthe and Sheljaskow, as taught by Schaetzle, to have an acoustic coupling to the body surface of a living subject to be treated. 
But, Gliklich, Barthe and Sheljaskow, and Schaetzle fail to explicitly state a spring pin. 
McLean discloses a spring pin (see par. [0129]).  Therefore it would have been obvious to one ordinary skill in the art, at the time the invention was made, to have utilized using a spring pin in the invention of Gliklich, Barthe and Sheljaskow, and Schaetzle, as taught by McLean, to have a fewer moving part, smoother operation and therefore, provide efficient rotator. 

Regarding claim 16, Gliklich, Barthe, Sheljaskow, Schaetzle and McLean disclose the invention substantially as described in the 103 rejection above; Gliklich shows the ultrasonic treatment piezoelectric element configured to create a series of separated ablative lesions (see fig. 3), and   McLean teaches a screw (see par. [0129]). 
Regarding claim 17, Gliklich, Barthe, Sheljaskow, Schaetzle and McLean disclose the invention substantially as described in the 103 rejection above; Gliklich shows a graphical user interface (see fig. 1).
Regarding claim 18, Gliklich, Barthe, Sheljaskow, Schaetzle and McLean disclose the invention substantially as described in the 103 rejection above; Gliklich shows the treatment is a wrinkle reduction (see par. [0025]). 
Regarding claim 19, Gliklich, Barthe and Sheljaskow, and Schaetzle disclose the invention substantially as claimed in the 103 rejection above, furthermore, Gliklich shows a treatment button (see fig. 1), the treatment configured for operably controlling the treatment element when the housing is coupled to an integrated receptacle at the interface (see fig. 1 and par. [0029]).
Regarding claim 20, Gliklich, Barthe, Sheljaskow, Schaetzle and McLean disclose the invention substantially as described in the 103 rejection above; Gliklich shows an interface configured for interchangeable coupling to the handle at the interface for removable insertion of the transducer module (see par. [0029]), and McLean discloses a spring pin (see par. [0129]).  
Regarding claim 21, Gliklich, Barthe, Sheljaskow, Schaetzle and McLean disclose the invention substantially as claimed in the 103 rejection above, furthermore Gliklich shows an ultrasound imaging piezoelectric element configured for providing an ultrasound image (see abstract; fig. 1).

Claims 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliklich et al. (US 2007/0032784), in view of Barthe et al. (US 2006/0089632; hereinafter Barthe), in view of Sheljaskow et al. (US 2005/0193820), in view of Schaetzle et al. (US 5,391,140; hereinafter Schaetzle), in view of McLean (US 2008/0033458; hereinafter McLean) as applied to claim 14 above, and further in view of Rhoads et al. (US 6,540,685; hereinafter Rhoads). 
Regarding claim 15, Gliklich, Barthe, Sheljaskow, Schaetzle and McLean disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state a latch mechanism. 

Rhoads discloses an ultrasound diagnostic device and teaches a latch mechanism (see abstract).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized a latch mechanism in the invention of Gliklich, Barthe, Sheljaskow, Schaetzle and McLean, as taught by Rhoads, to have an easy fastener. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793